The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that Carolyn E. Wright , a Judge of the Superior Court, be publicly reprimanded for violating Canon 1 Rule 1.1 (a judge shall maintain high standards of conduct to preserve the integrity, impartiality, and independence of the judiciary); Canon 2, Rule 2.1 (a judge shall act in a manner that promotes public confidence in the integrity and impartiality of the judiciary and to avoid impropriety and the appearance of impropriety); and Canon 2, Rule 2.3(A)(a judge is prohibited from lending the prestige of the judicial office to advance the personal or economic interests of the judge or others);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived her right to the issuance of an *496Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted, and Carolyn E. Wright, a Judge of the Superior Court, is hereby publicly reprimanded.